DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 04-29-2021 has been considered.
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Response to Amendment
The amendment filed 07-07-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the route generated based on at least one of a vehicle type of a vehicle including the electronic device, or a lane type for travel of the vehicle, and further based on the traffic information” in claim 9.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not properly described in the application as filed as follows: “the route generated based on at least one of a vehicle type of a vehicle including the electronic device, or a lane type for travel of the vehicle, and further based on the traffic information” in claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-10, 16-18, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Machino (US 20110264368 A1) in view of Sumizawa (JP 2007071579 A) and Huang (US 20180053060 A1).

REGARDING CLAIM 1, Machino teaches, presenting traffic information on a map of a user interface of an electronic device (Machino: [0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. [0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. [0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. [0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] a presenting lane and vehicle type-specific traffic information on a map of a user interface of an electronic device can be observed.), the map including a roadway having a plurality of adjacent lanes to carry (Machino: [0009] on a basis of the car pool lane data included in the map data acquired by the map data acquiring means, the control unit automatically causes the display unit to display a detailed drawing showing lane information and the car pool lane in distinction from other lanes while enlarging the lane information and the car pool lane; [0051] With the lane information 220, the position of the car pool lane within a plurality of lanes disposed on the road is displayed by the graphic of the HOV icon (a rhombus). In this case, a general purpose lane is expressed by an arrow. As a result, the user can know the total number of lanes and the position of the car pool lane (e.g., the how-manieth lane from the left side the car pool lane is). [0052] The detailed FIG. 230 includes a map 232 showing the enlarged car pool lane in distinction from other lanes, as well as a name 231 of the next road link. The HOV icon 210 is added to the car pool lane. As a result, the user can recognize clearly that the car pool lane exists in the traveling direction;
[FIG. 5] the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction, the traffic information determined based on lane type identification data and vehicle type identification data can be observed).
	Machino is silent as to, the traffic information including a first graphic indicating a first traffic density for the vehicle traffic on a first one of the adjacent lanes and a second graphic indicating of a second traffic density for the vehicle traffic on a second one of the adjacent lanes, the first graphic differing from the second graphic when the first traffic density differs from the second traffic density.
(Sumizawa: [0033]), for the benefit of providing a user with distinguished graphics to easily observe the most time efficient route.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by Machino to include color corresponding to the degree of congestion taught by Sumizawa. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user with distinguished graphics to easily observe the most time efficient route.
Machino in view of Sumizawa teach lane data and vehicle data presentation. Machino in view of Sumizawa and are silent as to, provided by vehicles traveling on the adjacent lanes of the roadway in the first direction.
However, in the same field of endeavor, Huang teaches, “At step 120, the receiver 22 receives information from a RSU or remote vehicles having V2V communication capabilities. The information received may include lane closures, accidents, construction, and locations of remote vehicles” (Huang: [0051]); (Huang: [FIG. 3]) data provided by vehicles traveling on the adjacent lanes of the roadway in the first direction can be observed, for the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by Machino in view of Sumizawa to include V2V communication taught by Huang. One of ordinary skill in the art would have been motivated to make this modification in order to V2V source/crowd-source information without a central server for better in-transit communication that minimizes road mishaps.

REGARDING CLAIM 7, Machino in view of Sumizawa and Huang remain as applied above to claim 1, and further, Machino also teaches, the electronic device is an onboard navigation system of a vehicle (Machino: [0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. [0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. [0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. [0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] the electronic device is an onboard navigation system of a vehicle can be observed.).

REGARDING CLAIM 8, Machino in view of Sumizawa and Huang remain as applied above to claim 1, and further, Machino also teaches, the electronic device is a mobile device (Machino: [0028] The GPS receiver 13 detects the current position of the vehicle on the basis of GPS signals from GPS satellites which are received via an antenna. Current position data showing the current position of the vehicle detected by this GPS receiver 13 are sent to the control unit 10. The speed sensor 14 detects the traveling speed of the vehicle on the basis of an external signal sent thereto from the vehicle in which this navigation apparatus is mounted. Speed data showing the traveling speed of the vehicle detected by this speed sensor 14 are sent to the control unit 10.).

REGARDING CLAIM 9, Machino in view of Sumizawa and Huang remain as applied above to claim 1, and further, Machino also teaches, presenting a route on the map of the user interface (Machino: [0017] FIG. 1 is a block diagram showing the structure of a navigation apparatus in accordance with Embodiment 1 of the present invention. This navigation apparatus is comprised of a navigation unit 1, a monitor 2 for map display, a remote controller (abbreviated as a "remote control" from here on) 3, an audio speaker 4, and an external memory 5. [0018] The navigation unit 1 forms the heart of the navigation apparatus, and carries out processes, such as a map display, a route search, a route display, and a route guidance. Especially, an output of information about a car pool lane (a display and an output by voice), which is a feature of the present invention, is also performed though control by this navigation unit 1. The details of this navigation unit 1 will be mentioned below.), the route generated based on at least one of a vehicle type of a vehicle including the electronic device, or a lane type for travel of the vehicle, and further based on the traffic information (Machino: [0034] Under the control of the control unit 10, the route searching unit 130 searches for a recommended route from the current position of the vehicle to the destination which the user has set up by using the remote control 3 according to search conditions which the user has set up by using the remote control 3. This route searching unit 130 can perform both a search for a route which enables use of car pool lanes and a search for a route which disables use of car pool lanes. [0035] Irrespective of whether the vehicle travels along the recommended route acquired through the route search performed by the route searching unit 130, the route guidance unit 140 generates a route guidance figure and a voice guidance message including the information about a car pool lane as the vehicle travels. The route guidance figure is displayed on the monitor 2, and the voice guidance message is outputted from the audio speaker 4; [0043] When, in above-mentioned step ST16, judging that a car pool lane (HOV) is included in the route, the navigation apparatus then shows a telop for making the user select whether or not the user can use the car pool lane (HOV) (step ST17); [0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane.).

REGARDING CLAIM 10, Machino teaches, presenting traffic information on a map of a user interface of an electronic device (Machino: [0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. [0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. [0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. [0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] a presenting lane and vehicle type-specific traffic information on a map of a user interface of an electronic device can be observed.), the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction, the traffic information determined based on lane type identification data and vehicle type identification data (Machino: [0009] on a basis of the car pool lane data included in the map data acquired by the map data acquiring means, the control unit automatically causes the display unit to display a detailed drawing showing lane information and the car pool lane in distinction from other lanes while enlarging the lane information and the car pool lane; [0051] With the lane information 220, the position of the car pool lane within a plurality of lanes disposed on the road is displayed by the graphic of the HOV icon (a rhombus). In this case, a general purpose lane is expressed by an arrow. As a result, the user can know the total number of lanes and the position of the car pool lane (e.g., the how-manieth lane from the left side the car pool lane is). [0052] The detailed FIG. 230 includes a map 232 showing the enlarged car pool lane in distinction from other lanes, as well as a name 231 of the next road link. The HOV icon 210 is added to the car pool lane. As a result, the user can recognize clearly that the car pool lane exists in the traveling direction;
[FIG. 5] the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction, the traffic information determined based on lane type identification data and vehicle type identification data can be observed).
	Machino is silent as to, the traffic information including a first graphic indicating a first traffic density for the vehicle traffic on a first one of the adjacent lanes and a second graphic indicating of a second traffic density for the vehicle traffic on a second one of the adjacent lanes, the first graphic differing from the second graphic when the first traffic density differs from the second traffic density.
However, in the same field of endeavor, Sumizawa teaches, “For example, as shown in FIG. 6, the link travel time and the degree of traffic congestion are displayed on the display 2 on the map 302 so that the traffic situation for each lane can be understood. In the example of FIG. 7, the degree of congestion for each lane is expressed by changing the display mode of display objects (arrows 303 and 304) indicating the respective lanes. For example, each lane is displayed in a color corresponding to the degree of congestion” (Sumizawa: [0033]), for the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by Machino to include color corresponding to the degree of congestion taught by Sumizawa. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user with distinguished graphics to easily observe the most time efficient route.
Machino in view of Sumizawa teach lane data and vehicle data presentation. Machino in view of Sumizawa and are silent as to, provided by vehicles traveling on the adjacent lanes of the roadway in the first direction.
However, in the same field of endeavor, Huang teaches, “At step 120, the receiver 22 receives information from a RSU or remote vehicles having V2V communication capabilities. The information received may include lane closures, accidents, construction, and locations of remote vehicles” (Huang: [0051]); (Huang: [FIG. 3]) data provided by vehicles traveling on the adjacent lanes of the roadway in the first direction can be observed, for the benefit of V2V sourcing/crowd-sourcing information without a central server for better in-transit communication that minimize road mishaps.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by Machino in view of Sumizawa to include V2V communication taught by Huang. One of ordinary skill in the art would have been motivated to make this modification in order to V2V source/crowd-source 

REGARDING CLAIM 16, Machino in view of Sumizawa and Huang remain as applied above to claim 10, and further, Machino also teaches, the electronic device is an onboard navigation system of a vehicle (Machino: ¶[0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. ¶[0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. ¶[0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. ¶[0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] the electronic device is an onboard navigation system of a vehicle can be observed; ¶[0028] The GPS receiver 13 detects the current position of the vehicle on the basis of GPS signals from GPS satellites which are received via an antenna. Current position data showing the current position of the vehicle detected by this GPS receiver 13 are sent to the control unit 10. The speed sensor 14 detects the traveling speed of the vehicle on the basis of an external signal sent thereto from the vehicle in which this navigation apparatus is mounted. Speed data showing the traveling speed of the vehicle detected by this speed sensor 14 are sent to the control unit 10.).

REGARDING CLAIM 17, Machino in view of Sumizawa and Huang remain as applied above to claim 10, and further, Machino also teaches, wherein the user interface is further to present a route on the map (Machino: ¶[0017] FIG. 1 is a block diagram showing the structure of a navigation apparatus in accordance with Embodiment 1 of the present invention. This navigation apparatus is comprised of a navigation unit 1, a monitor 2 for map display, a remote controller (abbreviated as a "remote control" from here on) 3, an audio speaker 4, and an external memory 5. ¶[0018] The navigation unit 1 forms the heart of the navigation apparatus, and carries out processes, such as a map display, a route search, a route display, and a route guidance. Especially, an output of information about a car pool lane (a display and an output by voice), which is a feature of the present invention, is also performed though control by this navigation unit 1. The details of this navigation unit 1 will be mentioned below.), the route to be generated based on at least one of a vehicle type of a vehicle including the electronic device or a lane type for travel of the vehicle, and further based on the traffic information (Machino: ¶[0034] Under the control of the control unit 10, the route searching unit 130 searches for a recommended route from the current position of the vehicle to the destination which the user has set up by using the remote control 3 according to search conditions which the user has set up by using the remote control 3. This route searching unit 130 can perform both a search for a route which enables use of car pool lanes and a search for a route which disables use of car pool lanes. ¶[0035] Irrespective of whether the vehicle travels along the recommended route acquired through the route search performed by the route searching unit 130, the route guidance unit 140 generates a route guidance figure and a voice guidance message including the information about a car pool lane as the vehicle travels. The route guidance figure is displayed on the monitor 2, and the voice guidance message is outputted from the audio speaker 4; [0043] When, in above-mentioned step ST16, judging that a car pool lane (HOV) is included in the route, the navigation apparatus then shows a telop for making the user select whether or not the user can use the car pool lane (HOV) (step ST17); [0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane.).

REGARDING CLAIM 18, Machino teaches, presenting traffic information on a map of a user interface of an electronic device (Machino: [0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. [0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. [0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. [0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] a presenting lane and vehicle type-specific traffic information on a map of a user interface of an electronic device can be observed.), the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction, the traffic information determined based on lane type identification data and vehicle type identification data (Machino: [0009] on a basis of the car pool lane data included in the map data acquired by the map data acquiring means, the control unit automatically causes the display unit to display a detailed drawing showing lane information and the car pool lane in distinction from other lanes while enlarging the lane information and the car pool lane; [0051] With the lane information 220, the position of the car pool lane within a plurality of lanes disposed on the road is displayed by the graphic of the HOV icon (a rhombus). In this case, a general purpose lane is expressed by an arrow. As a result, the user can know the total number of lanes and the position of the car pool lane (e.g., the how-manieth lane from the left side the car pool lane is). [0052] The detailed FIG. 230 includes a map 232 showing the enlarged car pool lane in distinction from other lanes, as well as a name 231 of the next road link. The HOV icon 210 is added to the car pool lane. As a result, the user can recognize clearly that the car pool lane exists in the traveling direction;
[FIG. 5] the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction, the traffic information determined based on lane type identification data and vehicle type identification data can be observed).
the traffic information including a first graphic indicating a first traffic density for the vehicle traffic on a first one of the adjacent lanes and a second graphic indicating of a second traffic density for the vehicle traffic on a second one of the adjacent lanes, the first graphic differing from the second graphic when the first traffic density differs from the second traffic density.
However, in the same field of endeavor, Sumizawa teaches, “For example, as shown in FIG. 6, the link travel time and the degree of traffic congestion are displayed on the display 2 on the map 302 so that the traffic situation for each lane can be understood. In the example of FIG. 7, the degree of congestion for each lane is expressed by changing the display mode of display objects (arrows 303 and 304) indicating the respective lanes. For example, each lane is displayed in a color corresponding to the degree of congestion” (Sumizawa: [0033]), for the benefit of providing a user with distinguished graphics to easily observe the most time efficient route.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by Machino to include color corresponding to the degree of congestion taught by Sumizawa. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user with distinguished graphics to easily observe the most time efficient route.
Machino in view of Sumizawa teach lane data and vehicle data presentation. Machino in view of Sumizawa and are silent as to, provided by vehicles traveling on the adjacent lanes of the roadway in the first direction.
(Huang: [0051]); (Huang: [FIG. 3]) data provided by vehicles traveling on the adjacent lanes of the roadway in the first direction can be observed, for the benefit of V2V sourcing/crowd-sourcing information without a central server for better in-transit communication that minimize road mishaps.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by Machino in view of Sumizawa to include V2V communication taught by Huang. One of ordinary skill in the art would have been motivated to make this modification in order to V2V source/crowd-source information without a central server for better in-transit communication that minimizes road mishaps.

REGARDING CLAIM 24, Machino in view of Sumizawa and Huang remain as applied above to claim 18, and further, Machino also teaches, the electronic device is an onboard navigation system of a vehicle (Machino: ¶[0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. ¶[0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. ¶[0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. ¶[0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] the electronic device is an onboard navigation system of a vehicle can be observed; ¶[0028] The GPS receiver 13 detects the current position of the vehicle on the basis of GPS signals from GPS satellites which are received via an antenna. Current position data showing the current position of the vehicle detected by this GPS receiver 13 are sent to the control unit 10. The speed sensor 14 detects the traveling speed of the vehicle on the basis of an external signal sent thereto from the vehicle in which this navigation apparatus is mounted. Speed data showing the traveling speed of the vehicle detected by this speed sensor 14 are sent to the control unit 10.).

REGARDING CLAIM 25, Machino in view of Sumizawa and Huang remain as applied above to claim 18, and further, Machino also teaches, the instructions, when executed, are further to cause the processor to present a route on the map of the user interface (Machino: ¶[0017] FIG. 1 is a block diagram showing the structure of a navigation apparatus in accordance with Embodiment 1 of the present invention. This navigation apparatus is comprised of a navigation unit 1, a monitor 2 for map display, a remote controller (abbreviated as a "remote control" from here on) 3, an audio speaker 4, and an external memory 5. ¶[0018] The navigation unit 1 forms the heart of the navigation apparatus, and carries out processes, such as a map display, a route search, a route display, and a route guidance. Especially, an output of information about a car pool lane (a display and an output by voice), which is a feature of the present invention, is also performed though control by this navigation unit 1. The details of this navigation unit 1 will be mentioned below.), the route to be generated based on at least one of a vehicle type of a vehicle including the electronic device or a lane type for travel of the vehicle (Machino: [0034] Under the control of the control unit 10, the route searching unit 130 searches for a recommended route from the current position of the vehicle to the destination which the user has set up by using the remote control 3 according to search conditions which the user has set up by using the remote control 3. This route searching unit 130 can perform both a search for a route which enables use of car pool lanes and a search for a route which disables use of car pool lanes. [0035] Irrespective of whether the vehicle travels along the recommended route acquired through the route search performed by the route searching unit 130, the route guidance unit 140 generates a route guidance figure and a voice guidance message including the information about a car pool lane as the vehicle travels. The route guidance figure is displayed on the monitor 2, and the voice guidance message is outputted from the audio speaker 4; [0043] When, in above-mentioned step ST16, judging that a car pool lane (HOV) is included in the route, the navigation apparatus then shows a telop for making the user select whether or not the user can use the car pool lane (HOV) (step ST17); [0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane.), and further based on the traffic information (Machino: [0034] Under the control of the control unit 10, the route searching unit 130 searches for a recommended route from the current position of the vehicle to the destination which the user has set up by using the remote control 3 according to search conditions which the user has set up by using the remote control 3. This route searching unit 130 can perform both a search for a route which enables use of car pool lanes and a search for a route which disables use of car pool lanes. [0035] Irrespective of whether the vehicle travels along the recommended route acquired through the route search performed by the route searching unit 130, the route guidance unit 140 generates a route guidance figure and a voice guidance message including the information about a car pool lane as the vehicle travels. The route guidance figure is displayed on the monitor 2, and the voice guidance message is outputted from the audio speaker 4; [0043] When, in above-mentioned step ST16, judging that a car pool lane (HOV) is included in the route, the navigation apparatus then shows a telop for making the user select whether or not the user can use the car pool lane (HOV) (step ST17); [0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane.).

REGARDING CLAIM 26, Machino in view of Sumizawa and Huang remain as applied above to claim 1, and further, Sumizawa also teaches, the first traffic density is indicated by a first color of the first graphic (Sumizawa: [0033] For example, as shown in FIG. 6, the link travel time and the degree of traffic congestion are displayed on the display 2 on the map 302 so that the traffic situation for each lane can be understood. In the example of FIG. 7, the degree of congestion for each lane is expressed by changing the display mode of display objects (arrows 303 and 304) indicating the respective lanes. For example, each lane is displayed in a color corresponding to the degree of congestion.), and the second traffic density is indicated by a second color of the second graphic (Sumizawa: [0033] For example, as shown in FIG. 6, the link travel time and the degree of traffic congestion are displayed on the display 2 on the map 302 so that the traffic situation for each lane can be understood. In the example of FIG. 7, the degree of congestion for each lane is expressed by changing the display mode of display objects (arrows 303 and 304) indicating the respective lanes. For example, each lane is displayed in a color corresponding to the degree of congestion.), the first color differing from the second color when the first traffic density differs from the second traffic density (Sumizawa: [0033] For example, as shown in FIG. 6, the link travel time and the degree of traffic congestion are displayed on the display 2 on the map 302 so that the traffic situation for each lane can be understood. In the example of FIG. 7, the degree of congestion for each lane is expressed by changing the display mode of display objects (arrows 303 and 304) indicating the respective lanes. For example, each lane is displayed in a color corresponding to the degree of congestion).

REGARDING CLAIM 27, Machino in view of Sumizawa and Huang remain as applied above to claim 1, and further, Sumizawa also teaches, the first graphic of the traffic information further indicates a first lane type for the vehicle traffic on the first one of the adjacent lanes and the second graphic of the traffic information further indicates a second lane type for the vehicle traffic on the second one of the adjacent lanes (Sumizawa: [0035] In addition, as shown in FIG. 7, when the road ahead (in front) of the current position changes to a plurality of lanes, a message 314 notifying that the road will be a plurality of lanes is output, and the travel time and the degree of congestion for each lane are displayed. You may do it. For example, the lanes 312 and 33 are displayed in a predetermined color corresponding to the degree of congestion; [FIG. 7] the first graphic of the traffic information further indicates a first lane type for the vehicle traffic on the first one of the adjacent lanes and the second graphic of the traffic information further indicates a second lane type for the vehicle traffic on the second one of the adjacent lanes can be observed.), the first graphic differing from the second graphic when the first lane type differs from the second lane type (Sumizawa: [0035] In addition, as shown in FIG. 7, when the road ahead (in front) of the current position changes to a plurality of lanes, a message 314 notifying that the road will be a plurality of lanes is output, and the travel time and the degree of congestion for each lane are displayed. You may do it. For example, the lanes 312 and 33 are displayed in a predetermined color corresponding to the degree of congestion; [FIG. 7] the first graphic differing from the second graphic when the first lane type differs from the second lane type can be observed.).

REGARDING CLAIM 28, Machino in view of Sumizawa and Huang remain as applied above to claim 27, and further, Machino also teaches, the first lane type and the second lane type are respectively identified as a regular traffic lane, a carpool lane, an express lane, a paid lane, a reserved lane, a restricted lane, or an isolated lane (Machino: [FIG. 5] the first lane type and the second lane type are respectively identified as a regular traffic lane, a carpool lane, an express lane, a paid lane, a reserved lane, a restricted lane, or an isolated lane can be observed.).

REGARDING CLAIM 29, Machino in view of Sumizawa and Huang remain as applied above to claim 27, and further, Machino also teaches, the first lane type is indicated by a first (Machino: [FIG. 5] the first lane type is indicated by a first symbol of the first graphic, and the second lane type is indicated by a second symbol of the second graphic, the first symbol differing from the second symbol when the first lane type differs from the second lane type. can be observed (232)(220)).

Claims 4, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Machino (US 20110264368 A1) in view of Sumizawa (JP 2007071579 A) and Huang (US 20180053060 A1) as applied to claims 1, 10, and 18 above, and further in view of Wang (CN 203535663 U) and Nakamura (US 20120033076 A1).

REGARDING CLAIM 4 (13 and 21), Machino in view of Sumizawa and Huang remain as applied above to claim 1, and further, Machino in view of Sumizawa and Huang teaches adjacent lane V2V communications. Machino in view of Sumizawa and Huang are silent as to detecting lane type indicators.
However, in the same field of endeavor, Wang teaches, “The utility model lane recognition device based on RFID technology, comprising an RFID barcode chip, the RFID chip is set on the roadway, the RFID chip is provided with a protective device, identifying unit, an identification unit provided on the vehicle, wherein the identifying unit comprises a coupling connection of the reader-writer controller and an external interface. This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway, RFID chip (Wang: [ABS]); “This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway, RFID chip can store lane attribute information, such as lane type, location and traffic direction. reader of the passing vehicle chassis is capable of quickly locating and normalize the driving behaviour of the user can read the lane information, lane information acquisition is not influenced by environment, accurate information, RFID chip information reading efficiency, and does not exceed 100 milliseconds; With RFID gradually mature, RFID code chip cost is gradually reduced, the large scale becomes possible” (Wang: [0006]), for the benefit of obtaining road identification information to inform driver behavior.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by a modified Machino to include reading lane type indicators taught by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to obtain road identification information to inform driver behavior.
Machino in view of Sumizawa and Huang, in further view of Wang are silent as to the lane type indicators including rumble strips detectable via a sound detector.
(Nakamura: [0014]), for the benefit of preventing lane departure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by a modified Machino to include rumble strips detection taught by Nakamura. One of ordinary skill in the art would have been motivated to make this modification in order to prevent lane departure.

Claims 6, 15, 23, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Machino (US 20110264368 A1) in view of Sumizawa (JP 2007071579 A) and Huang (US 20180053060 A1)  as applied to claims 1, 10, and 18 above, and further in view of Wang (CN 203535663 U).

REGARDING CLAIM 6 (15 and 23), Machino in view of Sumizawa and Huang remain as applied above to claim 1, Machino in view of Sumizawa and Huang teach, adjacent lane V2V communication.
Machino in view of Sumizawa and Huang are silent as to, the lane type identification data provided by the vehicles traveling on the adjacent lanes of the roadway is determined based on the vehicles detecting lane type indicators located on the adjacent lanes of the roadway, the lane type indicators including, radio frequency identification (RFID) tags detectable via a RFID reader.
However, in the same field of endeavor, Wang teaches, “The utility model lane recognition device based on RFID technology, comprising an RFID barcode chip, the RFID chip is set on the roadway, the RFID chip is provided with a protective device, identifying unit, an identification unit provided on the vehicle, wherein the identifying unit comprises a coupling connection of the reader-writer controller and an external interface. This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway, RFID chip can store lane attribute information, such as lane type, location and traffic direction. reader of the passing vehicle chassis is capable of quickly locating and normalize the driving behaviour of the user can read the lane information, lane information acquisition is not influenced by environment, accurate information, RFID chip information reading efficiency, and does not exceed 100 milliseconds; With RFID gradually mature, RFID code chip cost is gradually reduced, the scale becomes possible” (Wang: [ABS]); “This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway, RFID chip can store lane attribute information, such as lane type, location and traffic direction. reader of the passing vehicle (Wang: [0006]), for the benefit of obtaining road identification information to inform driver behavior.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by a modified Machino to include RFID tags taught by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to obtain road identification information to inform driver behavior.

REGARDING CLAIM 34, Machino in view of Sumizawa and Huang remain as applied above to claim 1, and further, Machino in view of Sumizawa and Huang teaches adjacent lane V2V communication.
Machino in view of Sumizawa and Huang are silent as to, the lane type identification data provided by the vehicles traveling on the adjacent lanes of the roadway is determined based on the vehicles detecting lane type indicators located on the adjacent lanes of the roadway, the lane type indicators including Bluetooth Low Energy (BLE) tags detectable via a BLE reader.
However, in the same field of endeavor, Wang teaches, “The utility model lane recognition device based on RFID technology, comprising an RFID barcode chip, the RFID chip is (Wang: [ABS]); “This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway, RFID chip can store lane attribute information, such as lane type, location and traffic direction. reader of the passing vehicle chassis is capable of quickly locating and normalize the driving behaviour of the user can read the lane information, lane information acquisition is not influenced by environment, accurate information, RFID chip information reading efficiency, and does not exceed 100 milliseconds; With RFID gradually mature, RFID code chip cost is gradually reduced, the large scale becomes possible” (Wang: [0006]), for the benefit of obtaining road identification information to inform driver behavior.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by a modified Machino to include RFID tags taught by Wang. One of ordinary skill in the art would have been 
Wang does not explicitly recite the terminology, "the lane type identification data provided by the vehicles traveling on the adjacent lanes of the roadway is determined based on the vehicles detecting lane type indicators located on the adjacent lanes of the roadway, the lane type indicators including Bluetooth Low Energy (BLE) tags detectable via a BLE reader." However, Wang does teach lane identification via RFID type indicators. Which is a case of equivalence.
Factors that will support a conclusion that the prior art element is an equivalent are:
the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification.
a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification.
there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification.
(see MPEP §2183)

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Machino (US 20110264368 A1) in view of Sumizawa (JP 2007071579 A) and Huang (US 20180053060 A1) as applied to claim 27 above, and further in view of Baur (US 20120154591 A1).

REGARDING CLAIM 30, Machino in view of Sumizawa and Huang remain as applied above to claim 27, and further, Machino in view of Sumizawa and Huang are silent as to, the first graphic of the traffic information further indicates a first vehicle type for the vehicle traffic on the first one of the adjacent lanes and the second graphic of the traffic information further indicates a second vehicle type for the vehicle traffic on the second one of the adjacent lanes, the first graphic differing from the second graphic when the first vehicle type differs from the second vehicle type.
However, in the same field of endeavor, Baur teaches, “Because the overtaking and/or passing vehicle is imaged as it approaches the equipped vehicle from the rear, the system may be operable to reconstruct or generate a graphic representation of that particular vehicle or vehicle type to graphically or electronically construct an image of the passing vehicle at the video display screen” (Baur: [0050]), for the benefit of providing a driver with increased environmental information to inform driver behavior.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by a modified Machino to include generating a graphic representation of a particular vehicle or vehicle type taught by Baur. One of ordinary skill in the art would have been motivated to make this modification in order to provide a driver with increased environmental information to inform driver behavior.

REGARDING CLAIM 31, Machino in view of Sumizawa and Huang remain as applied above to claim 30, and further, Machino also teaches, the first vehicle type and the second vehicle type are respectively identified as a car, a truck, a motorcycle, a bus, or a recreational vehicle (Machino: [FIG. 5] the first vehicle type and the second vehicle type are respectively identified as a car, a truck, a motorcycle, a bus, or a recreational vehicle can be observed).

REGARDING CLAIM 32, Machino in view of Sumizawa and Huang remain as applied above to claim 30, and further, Machino also teaches, the first vehicle type is indicated by a first line thickness of the first graphic, and the second vehicle type is indicated by a second line thickness of the second graphic, the first line thickness differing from the second line thickness when the first vehicle type differs from the second vehicle type (Machino: [FIG. 5] the first vehicle type and the second vehicle type are respectively identified as a car, a truck, a motorcycle, a bus, or a recreational vehicle can be observed).
Machino does not explicitly recite the terminolgy "the first vehicle type is indicated by a first line thickness of the first graphic, and the second vehicle type is indicated by a second line thickness of the second graphic, the first line thickness differing from the second line thickness when the first vehicle type differs from the second vehicle type." However, Machino does teach distinct graphics for differing vehicles. Which is interpreted as a case of equivalence.
Factors that will support a conclusion that the prior art element is an equivalent are:
the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification.
a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification.
there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification.
(see MPEP §2183)

REGARDING CLAIM 33, Machino in view of Sumizawa and Huang remain as applied above to claim 30, and further, Machino also teaches, the first graphic is structured as an arrow, the arrow including a color indicating the first traffic density, a symbol indicating the first lane type, and a line thickness indicating the first vehicle type (Machino: [0030] The road information receiver 16 receives a road information signal transmitted from, for example, an external road traffic data communications system. The road information signal received by this road information receiver 16 is sent to the control unit 10. The control unit 10 generates a message showing congestion information about congestion on roads on the basis of the road information signal received from the road information receiver 16, and notifies the message to the user via the monitor 2 and the audio speaker 4).

Response to Arguments
Applicant’s arguments, see p. 10, filed 07-07-2021, with respect to the objection to claims 4 and 13 have been fully considered and are persuasive.  The objection to claims 4 and 13 has been withdrawn. 
Applicant’s arguments, see p. 10, filed 07-07-2021, with respect to the rejection of claim 1 under USC 35 §112(b) have been fully considered and are persuasive.  The rejection of claim 1 under USC 35 §112(b) has been withdrawn.
Applicant’s arguments, see p. 10, filed 07-07-2021, with respect to the rejection of claims 1, 10, and 18 under 35 USC §103 have been considered, but are moot because the new ground of rejection does not solely rely on the previously applied combined references applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/MACEEH ANWARI/Primary Examiner, Art Unit 3663